Title: To James Madison from Aaron Vail, 16 April 1808
From: Vail, Aaron
To: Madison, James



Sir
Paris 16 April 1808

I received two days ago, advice from Mr. J. T. Pesron my deputy at the port of Brest, that he had forwarded to his Excellency, the Minister Plenipotentiary of the United States, his account of disbursements for the schooner Revenge, and monies he had advanced to Lieut. Hunt, for his expences to this place, amounting to f 1867. 65 c., or $352. 39c. @ 5.30 pr. dollar, which sum he has drawn on the minister who has this instant informed me he should not pay it, for reasons mentioned in the enclosed copy, of his letter of yesterday.
I should have been glad to have had a copy of said account, and the ministers remarks, on the parts which he thinks cannot be allowed, but having but a moment to write by this occasion, must defer it till another.  Meanwhile I shall reimburse Mr. Pesron, not doubting that he has charged any thing that he has not paid, he being a man of the greatest respectability & honesty.  I shall examine his account, and if found free of errors, shall on some future occasion employ it in mine with the treasury department.
Mr. Pesron has been in many instances, entitled to my warmest acknowledgements for his disinterested zeal and pains, in rendering services to the United States especially in releiving our distressed citizens, of which I shall speak more fully on a future occasion.  I have the honour to be in haste very respectfully Sir Yr. most ob. Hble. Servt.

A. Vailcommercial agent of the United States at L’Orient



Mr. Pesron has within a year frequently wrote Genl. Armstrong as deputy agent, relative to distressed seamen.  I am still ignorent, what notice has been taken of it.  I have frequently done the same, on the same and other occasions, within these three years.  This is the first time I have received his Excellency’s signature.

A. Vail


